E. BRYAN WILSON
Acting United States Attorney

RYAN TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,                   )
                                                 )
                          Plaintiff,             )
                                                 )
           vs.                                   )
                                                   No. 3:21-cr-00084-JMK-MMS
                                                 )
     YALONDA MOORE,                              )
                                                 )
                          Defendant.             )
                                                 )

        NOTICE OF RELATED CASE AND MOTION TO CONSOLIDATE

        COMES NOW the United States, by and through undersigned counsel, and hereby

gives notice that the above captioned case is related to U.S. v. Garner et al., 3:19-cr-

00120-SLG-DMS, which is currently pending before Judge Gleason. Accordingly, the

United States respectfully moves the Court to consolidate the above captioned case

before Judge Gleason for purposes of judicial efficiency.

//



        Case 3:21-cr-00084-JMK-MMS Document 2 Filed 08/31/21 Page 1 of 2
       RESPECTFULLY SUBMITTED August 31, 2021, in Anchorage, Alaska.


                                                   E. BRYAN WILSON
                                                   Acting United States Attorney

                                                   s/ Ryan Tansey
                                                   RYAN TANSEY
                                                   Assistant U.S. Attorney
                                                   United States of America

CERTIFICATE OF SERVICE

I hereby certify that on the filing date a copy
of the foregoing is being served electronically,
via the Court’s CM/ECF system, on:

All Counsel of Record

s/ Ryan Tansey
Assistant U.S. Attorney




U.S. v. Moore                           Page 2 of 2
3:21-cr-00084-JMK-MMS

      Case 3:21-cr-00084-JMK-MMS Document 2 Filed 08/31/21 Page 2 of 2
